On Motion for Rehearing.
The motion requests a remand to the board for the purpose of the introduction of medical testimony on the question of causal connection between the injury and death of the employee in view of the statements by this court concerning its part in the erroneous statements in the decisions cited. If the claimant had not already been given the opportunity to do exactly what she now asks for we would be inclined to grant the request for an opportunity to present medical testimony which would authorize or tend to authorize a finding for the claimant. However, the board has already remanded this case to the deputy director for this very purpose. In the order of remand the board stated: “. . . no medical evidence was introduced touching on the question of intervening causes of death or causal connection. In view of the above, the majority of the board desires to have ad*355ditional testimony concerning these questions.” In spite of this action the claimant chose to rely solely on the presumption theory and offered no medical testimony in response to the remand of the case. In view of the fact that the claimant was given an opportunity to base her case on the proper theory rather than speculate that the board would take action different from what was indicated by the remand order we do not think that another remand is in order despite the fact that the board on review decided differently from what was indicated in the order of remand by the board.

Rehearing denied.